                                                                                      Case 2:17-cv-01734-JAD-CWH Document 25-1 Filed 02/14/19 Page 3 of 4



                                                                                  1
                                                                                      Adam P. Segal, Esq.
                                                                                  2   Nevada Bar No. 6120
                                                                                      Bryce C. Loveland, Esq.
                                                                                  3   Nevada Bar No. 10132
                                                                                      Christopher M. Humes, Esq.
                                                                                  4   Nevada Bar No. 12782
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  5   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, Nevada 89106-4614
                                                                                  6   Telephone: (702) 382-2101
                                                                                      Facsimile: (702) 382-8135
                                                                                  7   Email: asegal@bhfs.com
                                                                                      Email: bcloveland@bhfs.com
                                                                                  8   Email: chumes@bhfs.com

                                                                                  9    Attorneys for Plaintiffs
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                   UNITED STATES DISTRICT COURT

                                                                                 11                                          DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12    TRUSTEES OF THE PLUMBERS AND                              Case No.:   2:17-cv-01734-JAD-CWH
                                                                                       PIPEFITTERS UNION LOCAL 525
                                                      702.382.2101




                                                                                 13    HEALTH AND WELFARE TRUST AND
                                                                                       PLAN; TRUSTEES OF THE PLUMBERS
                                                                                 14    AND PIPEFITTERS UNION LOCAL 525                           [PROPOSED] ORDER GRANTING
                                                                                       PENSION PLAN; AND THE TRUSTEES                            MOTION FOR ENTRY OF DEFAULT
                                                                                 15    OF THE PLUMBERS AND PIPEFITTERS
                                                                                       LOCAL UNION 525 APPRENTICE AND
                                                                                 16    JOURNEYMAN TRAINING TRUST FOR
                                                                                       SOUTHERN NEVADA,
                                                                                 17
                                                                                                                               Plaintiffs,
                                                                                 18    vs.

                                                                                 19    NOW SERVICES OF NEVADA, LLC dba
                                                                                       Cool Air Now dba Plumbing Repair Now, a
                                                                                 20    Nevada limited liability company,

                                                                                 21                                           Defendant.

                                                                                 22
                                                                                                  Before the Court is Plaintiffs’ Motion for Sanctions; Request for Entry of Default against
                                                                                 23
                                                                                       Defendant. The Court having reviewed the Plaintiffs’ Motion and being fully advised, and good
                                                                                 24

                                                                                 25    cause appearing:

                                                                                 26

                                                                                 27
                                                                                 28


                                                                                                                                             1
                                                                                       18762206
                                                                                      Case 2:17-cv-01734-JAD-CWH Document 25-1 Filed 02/14/19 Page 4 of 4



                                                                                  1

                                                                                  2               IT IS HEREBY ORDERED, ADJUDICATED AND DECREED that the Clerk of the
                                                                                  3
                                                                                       Court is directed to enter default against Defendant Now Services of Nevada, LLC
                                                                                  4

                                                                                  5    Dated:      February 15, 2019              __________________________________________
                                                                                                                                  UNITED STATES DISTRICT JUDGE /
                                                                                  6                                               UNITED STATES MAGISTRATE JUDGE
                                                                                  7

                                                                                  8
                                                                                       Respectfully submitted by:
                                                                                  9
                                                                                       BROWNSTEIN HYATT FARBER SCHRECK, LLP
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12    /s/ Christopher M. Humes______________________
                                                                                       Adam P. Segal, Esq., Nevada Bar No. 6120
                                                      702.382.2101




                                                                                 13    Bryce C. Loveland, Esq., Nevada Bar No. 10132
                                                                                       Christopher M. Humes, Esq., Nevada Bar No. 12782
                                                                                 14    100 North City Parkway, Suite 1600
                                                                                 15    Las Vegas, Nevada 89106-4614

                                                                                 16    Attorneys for Plaintiffs

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                                                                     2
                                                                                       18762206
